                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

LEANN ZUBKE,                                           §
    PLAINTIFF,                                         §
                                                       §
V.                                                     §   CIVIL ACTION NO.: 4:18-CV-03540
                                                       §
LIBERTY MUTUAL FIRE                                    §
INSURANCE COMPANY,                                     §
     DEFENDANT.                                        §
                                                       §

                           CERTIFICATE OF INTERESTED PARTIES

        COMES NOW, Defendant Liberty Mutual Fire Insurance Company (“Liberty Mutual”), a

Write-Your-Own (“WYO”) Program carrier participating in the U.S. Government’s National

Flood Insurance Program (“NFIP”) pursuant to the National Flood Insurance Act of 1968

(“NFIA”), as amended,1 appearing in its “fiduciary”2 capacity as the “fiscal agent of the United

States”,3 at the expense of the United States Treasury,4 which files this Certificate of Interested

Parties, listing the following persons, associations of person, firms, partnerships, corporations,

affiliates, parent corporations, or other entities that may be financially interested in the outcome of

this litigation.

        1.         Liberty Mutual Fire Insurance Company
                   c/o Douglas D. D’Arche
                   Baker & Hostetler, LLP
                   811 Main Street, Suite 1100
                   Houston, TX 77002-6111
                   Attorney for Defendant,
                   Liberty Mutual Fire Insurance Company




1
  See 42 U.S.C. § 4001, et seq.; Gowland v. Aetna Cas. & Surety Co., 143 F.3d 951, 953 (5th Cir. 1998).
2
  44 C.F.R. § 62.23(f).
3
  42 U.S.C. § 4071(a)(1); Gowland, 143 F.3d at 953.
4
  Grissom v. Liberty Mut. Fire Ins. Co., 678 F.3d. 397, 399-400, 402 (5th Cir. 2012).

                                                   1
      2.     Liberty Mutual Fire Insurance Company
             c/o Bradley K. Jones
             Baker & Hostetler, LLP
             811 Main Street, Suite 1100
             Houston, TX 77002-6111
             Attorney for Defendant,
             Liberty Mutual Fire Insurance Company

      3.     Leann Zubke
             c/o Cate Biggs
             Long and Long, Attorneys at Law
             2000 Edwards Street, Building A
             Houston, TX 77007
             Attorney for Plaintiff, Leann Zubke

      4.     Leann Zubke
             c/o Addie Butler
             Long and Long, Attorneys at Law
             2000 Edwards Street, Building A
             Houston, TX 77007
             Attorney for Plaintiff, Leann Zubke

Dated: October 12, 2018                   Respectfully submitted,

                                          BAKER HOSTETLER, LLP
                                          By: /s/ Bradley K. Jones
                                              Douglas D. D’Arche
                                              State Bar No. 00793582
                                              Bradley K. Jones
                                              State Bar No. 24060041
                                              811 Main St., Suite 1100
                                              Houston, Texas 77002
                                              Telephone: (713) 751-1600
                                              Facsimile: (713) 751-1717
                                              E-mail: ddarche@bakerlaw.com
                                              bkjones@bakerlaw.com

                                          COUNSEL FOR DEFENDANT LIBERTY
                                          MUTUAL FIRE INSURANCE COMPANY




                                             2
                                CERTIFICATE OF SERVICE

      The undersigned certifies that a copy of the foregoing was served upon all counsel of record
via CM/ECF System this 12th day of October, 2018.

       Cate Biggs
       Addie Butler
       Long and Long, Attorneys at Law
       2000 Edwards Street, Building A
       Houston, TX 77007
       Attorneys for Plaintiff

                                             /s/ Bradley K. Jones
                                             Bradley K. Jones




                                                3
